Case 1:20-cv-21553-MGC Document 673 Entered on FLSD Docket 05/12/2021 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                           Case No. 20-21553-Civ-COOKE/GOODMAN

   PATRICK GAYLE, et al.,
        Plaintiffs,

   and

   WERLIN MARTINEZ,
       Plaintiff-Intervenor,
   vs.

   FIELD OFFICE DIRECTOR, MIAMI
   FIELD OFFICE, U.S. IMMIGRATION
   AND CUSTOMS ENFORCEMENT, et al.
         Defendants.
   _______________________________________/

                    CORRECTED JOINT STIPULATION OF DISMISSAL

           The plaintiff-intervenor, Werlin Martinez, and the defendants, Michael Meade, et

   al., by and through their undersigned counsel, hereby file this Joint Stipulation of Dismissal

   without prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii).

           Based upon the foregoing, the parties jointly stipulate to the dismissal of Mr. Mar-

   tinez’s habeas petition without prejudice, with each party bearing their own fees and costs.

   Dated: May 12, 2021                         Respectfully submitted,

   s/ Maggie Arias                             JUAN ANTONION GONZALEZ
   Maggie Arias                                ACTING UNITED STATES ATTORNEY
   Fla. Bar No. 0011731
   Arias & Pereira, PLLC                       s/Natalie Diaz
   2600 S. Douglas Road, Ste. 1004             NATALIE DIAZ
   Coral Gables, FL 33134                      ASSISTANT U.S. ATTORNEY
   c. 305.934.9024                             Florida Bar No. 85834
   o. 786.360.1341                             E-mail: Natalie.Diaz@usdoj.gov
   maggie@ariasandpereira.com                  99 N.E. 4th Street, Suite 300
                                               Miami, Florida 33132
   Counsel for Intervenor-Plaintiff            Telephone: (305) 961-9306

                                               Counsel for Defendants


                                                 1
